Opinion of the Court
Homer Ferguson, Judge:
The accused, at his trial for larceny, expressly declined the services of the certified defense counsel appointed to represent him and was, at his request, represented at trial by individual military counsel who was not certified by The Judge Advocate General and who did not possess the legal qualifications enumerated in Article 27(b) (1) of the Uniform Code of Military Justice, 10 USC § 827. It is contended that the law officer erred to the substantial prejudice of the accused in allowing an unqualified “counsel” to represent the accused.
As was clearly enunciated in United States v Kraskouskas, 9 USCMA 607, 26 CMR 387, and for the reasons there set forth, an accused, even at his own insistence, may not be permitted lay representation before a general court-martial.
The decision of the board of review is reversed. A rehearing may be ordered.
Chief Judge Quinn concurs.